DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 March 2021 has been entered.

Response to Arguments
Applicant’s arguments, see response, filed 25 March 2021, with respect to the rejections of the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jesse Bucholtz (Reg. No. 55,027) on 09 April 2021.

The application has been amended as follows: 

1. (Currently Amended) An imaging device comprising:
a lens; 
	a release operation member configured to receive a shooting instruction; and 
	a housing having a frame portion configured to form an opening, at least a portion of the frame portion being an opening and closing member,
	wherein the release operation member and the opening and closing member of the frame portion are disposed so that the release operation member and the opening and closing member do not overlap each other in an operation direction of the release operation member, and
wherein the release operation member and the lens are disposed so that the release operation member and the lens do not overlap each other in an operation direction of the release operation member, and 

	wherein in the longitudinal direction of the housing of the imaging device,a distance between the opening and the lens is less than a distance between the lens and the release operation member.

5.  (Currently Amended) The imaging device according to Claim [[4]]1, further comprising:
	a front surface on the object side of the device and a back surface on a side of the device parallel with and opposite to the object side of the device, and
	a finger rest portion useable to hold the imaging device,
	wherein the finger rest portion is disposed on the back surface of the device.

12.  (Currently Amended) An imaging device comprising:
	a lens;
	a release operation member configured to receive a shooting instruction; and
	a housing having a frame portion configured to form an opening, at least a portion of the frame portion being an opening and closing member,
	wherein in a longitudinal direction of the housing of the imaging device, the lens is disposed between the frame portion and the release operation member,
wherein in the longitudinal direction of the housing of the imaging device, a distance between the opening and the lens is less than a distance between the lens and the release operation member, and
	wherein the release operation member and the lens are disposed so that the release operation member and the lens do not overlap each other in an operation direction of the release operation member.

Allowable Subject Matter
Claims 1-3, 5-8, 10-18 and 20-28 are allowed.
The prior art does not teach or reasonably suggest an imaging device including a lens, a release member and a frame portion configured to form an opening having the claimed configuration. 
While Wang ‘526 in view of Hosey in view of Wang ‘919 teaches a similar configuration (see discussion in previous actions), the combined system does not teach or reasonably suggest setting a distance between the opening and the lens to be less than the distance between the lens and the release operation member as required.  
Additionally, Wang et al. (US 2009/0252490 A1) teaches a camera system which allows a user to configure the camera to have a right-side shutter button or a left-side shutter button by rotation of a member (Figures 1A-1C).   Even if such a system were combined with Wang ‘526 in view of Hosey, the combined system would not teach the claimed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310.  The examiner can normally be reached on Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy J Henn/Primary Examiner, Art Unit 2698